UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
ROY RENNA,

                                   Plaintiff,

        - against -                                                 DEFAULT JUDGMENT
                                                                    CV 17-3378 (DRH) (SIL)
QUEENS LEDGER/GREENPOINT STAR,
INC.,

                                    Defendant.
----------------------------------------------------------X

        An Order Adopting Report and Recommendation of Honorable Denis R. Hurley, United

States District Judge, having been filed on March 6, 2019, adopting the February 13, 2019

Report and Recommendation of United States Magistrate Judge Steven I. Locke, and granting

plaintiff’s motion for default judgment against defendant as to liability; and an Order Adopting

Report and Recommendation of Honorable Denis R. Hurley, United States District Judge, having

been filed on October 24, 2019, adopting the October 2, 2019 Report and Recommendation of

United States Magistrate Judge Steven I. Locke, granting in part and denying in part plaintiff’s

motion for damages, awarding plaintiff Roy Renna $1,500.00 in actual damages and $480.00 in

costs, for a total award of $1,980.00 against defendant, and directing the Clerk of Court to enter

judgment accordingly and to close this case, it is

        ORDERED AND ADJUDGED that plaintiff’s motion for a default judgment against

defendant is granted as to liability; that plaintiff’s motion for damages is granted in part and

denied in part; that plaintiff Roy Renna is awarded $1,980.00 against defendant Queens

Leger/Greenpoint Star, Inc.; and that this case is closed.

Dated: October 24, 2019
       Central Islip, New York

                                                                    DOUGLAS C. PALMER
                                                                    CLERK OF THE COURT
                                                              By:   /s/ James J. Toritto
                                                                    Deputy Clerk
